               Case 3:20-cv-06130-BJR Document 7 Filed 03/04/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10       EDWARD L. DANZER,
                                                             CASE NO. 3:20-cv-06130-BJR-JRC
11                              Petitioner,
                                                             ORDER ADOPTING REPORT AND
12               v.                                          RECOMMENDATION
13       JONATHAN MEYER,

14                              Respondent.

15          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

16   Richard Creatura and the remaining record, does hereby find and ORDER that the Report and

17   Recommendation is ADOPTED, that the habeas petition is denied, and that the matter is

18   dismissed without prejudice. No certificate of appealability shall issue. The Clerk shall send

19   copies of this Order to plaintiff and to Magistrate Judge Creatura.

20          Dated this 4th day of March, 2021.

21

22                                                        A
                                                          Barbara Jacobs Rothstein
23                                                        U.S. District Court Judge

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
